UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2718



HARRY R. MATHIS, SR.,

                                            Plaintiff - Appellant,

          versus


STAFFORD COUNTY SHERIFF'S DEPARTMENT; RALPH M.
WILLIAMS, Sheriff; B. P. ROSS, Deputy Cpl.;
PAT H. KELLY, Deputy; JOHN DOE, and other Dep-
uty Sheriffs not presently known to plaintiff,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-17-A)


Submitted:   November 18, 1997         Decided:     December 18, 1997


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry R. Mathis, Sr., Appellant Pro Se.    Jack L. Gould, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry R. Mathis, Sr., appeals from the district court's grant

of summary judgment in favor of the Defendants in his 42 U.S.C. §

1983 (1994), action alleging that he was the victim of excessive
force and an illegal stop. We affirm.

     Our review of the record leads us to agree with the district

court’s determination that excessive force was not employed against

Mathis when police officers allegedly threatened to "drag" him to

the police station if he refused to leave a private meeting. Like-

wise, we agree that based upon the facts presented below the police

had reasonable suspicion to conduct an investigative stop.* See
United States v. Crittendon, 883 F.2d 326, 328 (4th Cir. 1989)

(providing standard).

     In his informal brief before this Court, Mathis alleges numer-
ous pre-trial and discovery errors committed by the district court.

Upon review, we discern no error warranting reversal of the dis-

trict court's order. We therefore affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




    *
       Given these two determinations, we agree with the district
court that Mathis' claim of failure to properly train the officers
must also fail.

                                2